Title: [July 1762]
From: Washington, George
To: 




1st. Roan Mare took McCartys horse.
Black Do. Do. Do. Do.
 


3. Recd. 494 bushls. Oyster Shells.
 


4. My Mares came from Mr. Rozers.

  
   
   my mares: the mares sent to Rozer’s to be bred (see entry for 28 May 1762).



 


7. Broached pipe of Wine.
 


8. Finished plantg. & replantg. at all Qrs.
 


9. Cut my wheat at R[iverside] Qr. & Ck. Do. Also finished
 


10. first cuttg. of Hay.
 


12. Finished plowg. gd. behind Garden.
Carpenters went to Reapg. at Poseys.
 



13. Mares brot. from Mr. Digges’s.

  
   
   GW brought back his English bay and black mares which had been sent to William Digges’s plantation to be bred (see entry for 28 May 1762).



 


14. Counted my Sheep as follows—


6
Rams at Johnson’s


12
Ewes at Do.


94
Do. runng. at large


1
Do. put into Oats


13
Weathers put into Do.


16
rung. in pasture


142
old Sheep, besides one at Colo. F[airfa]xs


12
Ram lambs put into Oats


8
Weather Do. in grass gd.


38
Ewe Ditto—in Ditto


200
in all & this day parted Ewes & L[am]bs


Puttg. the followg. Cattle for fattg. upon Oats


2
old Steers from D[ogue] Run
}
—formerly



1
old Cow from Do.


2
old Steers from there to day.




1
old Cow from Muddy hole




2
old Oxen Home Ho[use]




1
old Cow Do. Do.—wch. came formly. from R[ive]r[side Quarter]


9
—in all.




 


15. Nancy Gist left this.

  
   
   Nancy Gist, daughter of Christopher and Sarah Howard Gist, had gone to live with William Fairfax’s family at Belvoir in 1757 while her father was on the frontier, first as a captain with the Virginia Regiment, then as deputy to Edmond Atkin, superintendent for Indian affairs in the southern colonies (William Fairfax to GW, 17 July 1757, DLC:GW; GW to Sally Fairfax, 25 Sept. 1758, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 2:292–94; TRIMBLEDavid B. Trimble. “Christopher Gist and the Indian Service in Virginia, 1757–1759.” Virginia Magazine of History and Biography 64 (1956): 143–65., 145–47). She never married and after her father’s death in 1759 went to live with one of her brothers.



 


19. Will, George, Sam, & Mike went to Bells agn.
 


20. Recd. my Goods from the Unity—Captn. Robson.
Bot. Frederick & Judy of Mr. Lewis.
Began grubg. my Meadow. Note sometimes 4, & sometimes 6 hands at Wk.


   
   Capt. William Robson of the Unity carried a large shipment of goods which GW had ordered from Robert Cary & Co. on behalf of himself and the two

   

Custis children. The complete order amounted to £463 15s. 8d. and included such items as a new still, clothing, china, food, farm equipment, and books (invoices of goods shipped to GW, 1754–66, DLC:GW). GW wrote Cary & Co. on 18 Sept. 1762 that everything had arrived except some shoes. “There must likewise have been a mistake in Shipping the Plows, for many of the most material parts being wanting, the rest, according to the Bill of Parcells, is entirely useless, and lye upon my hands a dead charge” (DLC:GW).



   
   frederick & judy: On this date GW paid £115 to Col. Fielding Lewis for two Negroes (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 146).



 


26. Sowed a little of each kind of Seed that came in, in the Garden to try their goodns.
Opened a Cask bottled Porter contg. as follows



6. 1
full bottles
}
also 3 Casks Dorsets. Beer as follows
{
29.6
full Bs.


3. 4
pieces
1
Piece


1.11
empty
2.1
broken


9
broke
31.8
in all


12.1
in all





 


27. Crump went over to Bells to work.
 


29. Tom also went over.
 


31. Guy finished the 3 sides of Garden all to Capp[in]g Pill[a]r.
B. Mitchell went away.

   
   
   Burgis Mitchell of Maryland had been employed 1 May 1762 by GW as overseer of the Home House plantation, the farm on which the mansion house was located. He was to work until the end of October, for which GW was to pay him £6 plus his levy and tax and to provide him with laundry services, lodging, and food. According to the terms of the agreement, if Mitchell did not fulfill his obligations satisfactorily he could be “turned of at any season between this” and the last of October and would forfeit his wages (agreement of Mitchell with GW, 1 May 1762, DLC:GW). He left before the six months were up.



